internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-117692-99 date date legend testamentary_trust decedent a b son son c sister d spouse e f g h plr-117692-99 company i j grandson granddaughter great-grandson great-granddaughter grandson k l trust a_trust b_trust c plr-117692-99 trust d court m n dear sir or madam in a letter dated you requested rulings concerning the generation-skipping_transfer gst tax consequences of the proposed partition and modification and clarification of the administrative provisions of the trust the information submitted and the representations made are summarized as follows the testamentary_trust was created under item iv of decedent’s will which was executed on a decedent died testate in b survived by son and son item iv of decedent’s will provides as follows distribution of income the sum of c a month is to be paid to sister the income of the testamentary_trust not paid to sister during her lifetime and after her death all of the income is to be paid as follows d per stirpes to the lineal_descendants of son living at the time of the respective distribution of if there is no lineal descendant of son then living the d is to be paid to son or if he is then deceased it is to be paid per stirpes to the lineal_descendants of son living at the time of the respective distribution or if there is no lineal descendant of son then living it is to be paid to son plr-117692-99 d per stirpes to the lineal_descendants of son living at the time of the respective distribution or if there is no lineal descendant of son then living the d is to be paid to son or he if is then deceased it is to be paid per stirpes to the lineal_descendants of son living at the time of the respective distribution or if there is no lineal descendant of son then living it is to be paid to son if at the time of any distribution there is no lineal descendant of decedent then living the income is to be paid to spouse item iv of decedent’s will directs the trustee in so far as retention is not forbidden by law to retain in the testamentary_trust any income that would otherwise be payable to any person under the age of e years except the part if any that the trustee may determine is necessary for his proper support or maintenance any sums so retained are to be paid to the person who would have been entitled to them if distributed as income when and if he attains the age of e years or on the termination of the testamentary_trust if it terminates prior to the time when he reaches that age if he does not live until the time provided for the payment of the income retained that sum is to be added to and treated as part of the principal of the testamentary_trust the income for the first f months of each calendar_year not required to be paid monthly is to be distributed on g of that year and the income for the second f months of each calendar_year not required to be paid monthly is to be distributed on h of the following year provided that more frequent periods of distribution may be determined by the trustee with the approval of a court of competent jurisdiction distribution of principal on the final termination of the testamentary_trust the principal is to be paid to decedent’s then living lineal_descendants per stirpes if at the time of the termination of the testamentary_trust there is no lineal descendant of decedent then living the principal is to be distributed as provided in item v of decedent’s will termination of the trust the testamentary_trust is to terminate on the death of the survivor of spouse and all lineal_descendants of decedent living at the time of decedent’s death successor trustee in the event of the merger consolidation or sale of substantially_all of its assets by company to or with another bank or trust company authorized to carry on a_trust business the merged consolidated or purchasing company is thereupon to become the trustee of the testamentary_trust plr-117692-99 a majority of the adults then entitled to receive income from the testamentary_trust or if only one then that one may at any time or times by instrument in writing delivered to the then trustee name a successor trustee and may change any designation of a successor trustee previously made prior to the time when the successor trustee has become a trustee provided that the successor trustee is to be a bank or trust company authorized to carry on a_trust business in one or more states of the united_states and having capital surplus and undivided profits of not less than i if any adult has renounced his right to name a successor trustee a majority of the remaining adults or if only one then that one then entitled to receive income from the testamentary_trust is to have the right provided in this paragraph to name a successor trustee in the event that the then trustee resigns is removed or fails or ceases to serve for any reason the successor trustee named in the manner provided in this paragraph is to succeed to all the powers and duties of the original trustee son died in j leaving no surviving issue son died in j survived by two children grandson and granddaughter and two great-grandchildren great-grandson and great-granddaughter the children of his deceased grandson grandson pursuant to the terms of the testamentary_trust the share of son is being paid per stirpes to the living lineal_descendants of son the current income beneficiaries of the testamentary_trust are grandson granddaughter great-grandson and great-granddaughter over the years the relationships among the income beneficiaries have deteriorated until k the testamentary_trust was administered as one trust the income beneficiaries requested the resignation of the trustee but could not come to majority agreement regarding the appointment of a successor trustee as provided in the trust at the request of income beneficiaries the trustee divided the testamentary_trust assets pro_rata into four separate trusts in l trust a was established for granddaughter with one-third of the testamentary trust’s assets trust b was established for grandson with one-third of the testamentary trust’s assets the remaining one-third of the testamentary trust’s assets was divided pro_rata between two separate trusts trust c for the benefit of great-grandson and trust d for the benefit of great-granddaughter the trustee petitioned the court for its approval of the division of the testamentary_trust in addition the trustee petitioned the court to give each income_beneficiary the power to name a separate trustee for his or her separate trust finally because trust a_trust b_trust c and trust d collectively the trusts were still being administered under the terms of the testamentary_trust the petition also requested the plr-117692-99 clarification of the terms by which the successor trustees would distribute the assets of the trusts at their termination on m the court issued an order approving the division of the testamentary_trust pro_rata into separate trusts for the benefit of the individual income beneficiaries in addition the court order authorized and directed the trustee to allow the income_beneficiary of each trust to appoint a separate successor trustee for his or her respective trust the court also directed each successor trustee until the termination of the testamentary_trust to administer a_trust by making current income distributions only to the income_beneficiary or his or her respective living lineal_descendants per stirpes it is represented that once the successor trustees began receiving assets from the testamentary_trust it became apparent that the terms of the testamentary_trust relating to distributions prior to termination needed to be clarified the current income beneficiaries the contingent_remainder beneficiaries and the trustees of the trusts entered into a consent and stipulation as to terms governing the distribution of trust assets consent and stipulation the court approved the consent and stipulation on n paragraph of the consent and stipulation provides that each of trust a and trust b collectively the separate trusts and trust c and trust d collectively the sub-trusts will terminate at the same time on the death of the survivor between grandson and granddaughter paragraph provides that on the final termination the assets of the separate trusts and sub-trusts are to remain separated along the family lines of decedent’s grandchildren except as otherwise specifically provided in the consent and stipulation paragraph of the consent and stipulation provides that on the final termination the balance of the assets in each separate trust is to be distributed to the then living descendants of the grandchild for whose benefit the separate trust was created paragraph of the consent and stipulation provides that on the final termination the balance of the assets in each sub-trust is to distributed to the sub-trust’s income_beneficiary in the event that the income_beneficiary is not then living the balance of the assets of the deceased income beneficiary’s sub-trust is to be distributed to the deceased income beneficiary’s then living descendants per stirpes or if none the assets are to be distributed per stirpes among the then living descendants of the deceased income beneficiary’s nearest lineal ancestor who was a descendant of decedent and who has one or more then living descendants in the event that a sub-trust has more than one income_beneficiary the balance of the assets in the sub-trust is to be distributed per stirpes to the then living lineal_descendants of the beneficiary for whose benefit the sub-trust was created plr-117692-99 paragraph of the consent and stipulation provides that on the final termination in the event that a grandchild of decedent has no living lineal_descendants on the final termination the balance of the assets of that grandchild’s separate or sub- trust in the same family line is to be distributed to the descendants of decedent per stirpes paragraph provides that in the event no lineal_descendants of decedent are living on the final termination all trust assets are to be distributed pursuant to item v of the trust paragraph of the consent and stipulation provides that prior to final termination the trustee is to pay the income from a separate trust semiannually or more often in its discretion to the grandchild of decedent for whom the separate trust was created paragraph of the consent and stipulation provides that after the death of a grandchild of decedent the trustee is to pay the income from the separate trust semiannually or more often in its discretion to the lineal_descendants of the grandchild who are living at the time of the respective distributions per stirpes subject_to the distribution of income section of the testamentary_trust directing the accumulation of income notwithstanding the foregoing if a b c one or more of the descendants of a deceased grandchild request the trustee to divide the separate trust into sub-trusts for the descendants the trustee in its discretion considers its advisable to make such a division and the internal_revenue_service issues a favorable private_letter_ruling determining that such a division will not cause the testamentary_trust to lose its grandfathered exemption from the federal generation-skipping_transfer_tax then the trustee in its discretion may divide the separate trust per stirpes among the then-living descendants of the deceased grandchild each share created for a descendant is to held and administered as a sub-trust for the benefit of that descendant paragraph of the consent and stipulation provides that in the event that prior to termination any separate trust ceases to have a current income_beneficiary eg a separate trust’s sole income_beneficiary dies without then-living lineal_descendants the balance of such trust’s assets is to be divided per stirpes among the then-living lineal_descendants of decedent and the share of such descendant is to be transferred to the separate trust or sub-trust benefitting the descendant plr-117692-99 paragraph of the consent and stipulation provides that the trustee is to pay the income from a sub-trust semiannually or more often in its discretion to the descendant of decedent for whom the sub-trust was created paragraph provides that after the death of the descendant the trustee is to pay the income from the sub-trust semiannually or more often in its discretion to the lineal_descendants of the deceased descendant who is living at the time of the respective distributions per stirpes subject_to the distribution of income section of the testamentary_trust directing the accumulation of income notwithstanding the foregoing if d e f one or more of the descendants of a deceased grandchild request the trustee to divide the sub-trust into further sub-trusts for the descendants the trustee in its discretion considers its advisable to make such a division and the internal_revenue_service issues a favorable private_letter_ruling determining that such a division will not cause the testamentary_trust to lose its grandfathered exemption from the federal generation-skipping_transfer_tax then the trustee in its discretion may divide the sub-trust per stirpes among the then-living descendants of the deceased grandchild each share created for a descendant is to held and administered as a sub-trust for the benefit of that descendant paragraph of the consent and stipulation provides that in the event that prior to the final termination any sub-trust ceases to have a current income_beneficiary eg a sub-trust’s sole income_beneficiary dies without then-living lineal_descendants the balance of that sub-trust’s assets is to be divided per stirpes among the then-living descendants of the income beneficiary’s nearest lineal ancestor who was a descendant of decedent and who has one or more then-living descendants or if none per stirpes among the then-living lineal_descendants of decedent each share created for a then- living descendant is to be transferred to the separate trust or sub-trust benefitting the descendant paragraph of the consent and stipulation provides that each separate trust and each sub-trust need not have the same trustee it is represented that the testamentary_trust was irrevocable on date and there have been no additions actual or constructive to it since that date you have requested the following rulings plr-117692-99 the division of the testamentary_trust did not cause trust a_trust b_trust c and trust d to be subject_to the gst tax the modification and clarification of the administrative provisions of the testamentary_trust as provided in the court order dated m and the consent and stipulation will not affect the gst exempt status of trust a_trust b_trust c and trust d sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- plr-117692-99 i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person the testamentary_trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below decedent’s generation the testamentary_trust however has been exempt from the gst tax pursuant to sec_26_2601-1 because it was irrevocable on date and there have been no additions to it since that date you have requested a ruling that the proposed division of the testamentary_trust into separate trusts and the proposed modification of the provision relating to the appointment of successor individual trustees will not cause the trusts be subject_to the gst tax an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax a trust's exemption from the gst tax is not affected however by amendments relating to the administration of a_trust based on the information submitted and the representations made the interests of the income beneficiaries under the division of the testamentary_trust will remain the same and the timing of the termination of the trusts will remain the same consequently the value of the income or corpus interest of each income_beneficiary will not change materially as a result of the division of the testamentary_trust corpus into separately administered trusts therefore the proposed division of the testamentary_trust into separate trusts will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the testamentary_trust accordingly we conclude that the proposed division of the testamentary_trust into separate trusts will not cause distributions from the resulting trusts to be subject_to the gst tax imposed by chapter provided that no additions are made to the trusts after date in addition we conclude that the modification and clarification of the separate trust and the sub-trusts relates to the administration of those trusts and will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust accordingly neither distributions from the separate trusts or the sub-trusts to skip persons nor terminations of interests of non-skip persons in the separate trusts or sub-trusts will be subject_to the gst tax plr-117692-99 except as ruled in this letter we express or imply no opinion concerning the tax consequences of the transaction under the cited provision or under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely joseph h makurath joseph h makurath senior technician reviewer branch assistant chief_counsel passthroughs and special industries
